Citation Nr: 0031097	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  95-31 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to a compensable evaluation for residuals of 
a fracture of the left 4th distal metacarpal (left 4th finger 
disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from February 1968 to June 
1970.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied entitlement to service 
connection for psychiatric disability and left knee 
disability and granted entitlement to service connection for 
left 4th finger disability and assigned a noncompensable 
evaluation effective October 20, 1994.   

The issues of entitlement to service connection for 
psychiatric disability, to include PTSD, and for left knee 
disability will be addressed in the remand portion of this 
action.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable determination of the original rating issue on 
appeal has been obtained.

2.  There is no functional impairment of the left fourth 
finger.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left 4th finger 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5227, 
5155 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for a compensable evaluation for his left fourth 
finger disability.  The RO has found the claim to be well 
grounded and has provided the veteran with a current VA 
examination of this disability.  There is no outstanding 
evidence which should be obtained.  In sum, the facts 
relevant to this claim have been properly developed and there 
is no further action to be undertaken to comply with the 
provisions of the VCAA.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim in light of the VCAA. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed the service medical records and all other 
evidence of record pertaining to the history of the veteran's 
left 4th finger disability.  The Board has found nothing in 
the historical record which would lead it to conclude that 
the current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

On VA hand examination in January 1998, the veteran 
complained of persistent low grade pain in the entire left 
4th finger with abduction.  Physical examination of the left 
4th finger did not reveal any gross deformity, erythema, or 
point tenderness.  There was normal grip, normal sensation, 
and normal motor activity.  X-rays of the finger revealed an 
old, well-healed left 4th finger fracture.  The diagnosis was 
status post fracture of the left 4th finger, well healed 
without any objective sequelae.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The veteran's claim is an original claim that was placed in 
appellate status by a Notice of Disagreement expressing 
disagreement with an initial rating award.  The rule from 
Francisco v. Brown, 7 Vet.App. 55, 58 (1994) (Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran is currently assigned a noncompensable evaluation 
for his left 4th finger disability.  According to Diagnostic 
Code 5227, a noncompensable evaluation is assigned ankylosis 
of the ring finger (no higher evaluation is assigned for this 
finger under this code).  Note: extremely unfavorable 
ankylosis will be rated as amputation under Diagnostic Codes 
5152 through 5156.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  
A 10 percent evaluation is assigned for amputation of the 
ring finger without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5155.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (1999) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (1999).  

Although the veteran has alleged that he experiences low 
grade pain in the finger with motion, the recent VA 
examination disclosed that the fracture is well healed and 
that there is no objective evidence of pain, weakness or 
other functional impairment of the finger.  Moreover, even 
assuming that the veteran has low grade pain on motion of the 
finger, this would not equate to more than ankylosis of the 
finger.  Ankylosis of the finger is considered noncompensably 
disabling under the schedular criteria.  Therefore, the 
disability is properly assigned a noncompensable evaluation. 


ORDER

A compensable evaluation is denied for left 4th finger 
disability.


REMAND

As noted above, the VCAA became law during the pendency of 
the veteran's appeal but after the case was forwarded to the 
Board.  It is applicable to the appellant's claims for 
service connection for psychiatric disability, to include 
PTSD, and for left knee disability.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

In light of this new law, the claims for service connection 
for psychiatric disability, to include PTSD, and for left 
knee disability are REMANDED to the RO for the following:

1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000, to include providing appropriate VA 
examinations to determine the nature and 
etiology of any current left knee and 
psychiatric disabilities, to include 
PTSD.  The RO should also request that 
the veteran provide, in writing, more 
specific stressor information related to 
his claim for service connection for 
PTSD.  If more specific stressor 
information is provided by the veteran, 
the RO should attempt to have the 
stressors verified by the U. S. Armed 
Services Center for Research of Unit 
Records.  Notice must be given to the 
veteran by the RO, in compliance with the 
Veterans Claims Assistance of Act of 
2000, whenever appropriate.

2.  Then, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, the RO should 
issue a supplemental statement of the 
case to the appellant and his 
representative, and they should be 
afforded an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 7 -


